Citation Nr: 0314166	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  98-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, other than a laceration scar of the 
left knee, to include as secondary to the service-connected  
left knee laceration scar. 

2.  Entitlement to a compensable evaluation for a laceration 
scar of the left knee.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from November 1952 until 
September 1954.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from October 1998 and 
January 1999 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul Minnesota.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

It is observed that in a June 2002 decision, the Board denied 
both issues on appeal.  However that decision was vacated by 
Court Order issued in December 2002.  The Court found that 
the veteran had never been properly notified as to what 
evidence he was required to submit and what evidence VA would 
attempt to secure on his behalf, and that therefore the duty 
to assist had not been satisfied.  

Additionally, it is noted that during the course of the 
appeal, the regulations governing skin disabilities have 
undergone revision.  The claims file does not demonstrate 
that the veteran was apprised of the change in the law.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should then readjudicate all 
issues, considering any newly submitted 
evidence.  With respect to the veteran's 
increased rating claim for a laceration 
scar of the left knee, both the old 
version of 38 C.F.R. § 4.118 and the 
revised version, effective August 30, 
2002, must be contemplated.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002); 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).  
Moreover, if the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include the 
revised version of the skin regulations.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




